5 F.3d 538NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Charles Edward MILES, Petitioner-Appellant,v.Daniel B. VASQUEZ, Warden, Respondent-Appellee.
No. 91-16355.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 21, 1993.*Decided Aug. 24, 1993.As Amended Sept. 9, 1993.

Appeal from the United States District Court for the Northern District of California;  No. CV-90-1560-EFL, Eugene F. Lynch, District Judge, Presiding.
N.D.Cal.
AFFIRMED.
Before PREGERSON, BRUNETTI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Charles E. Miles appeals the district court's denial of his 28 U.S.C. Sec. 2254 petition for habeas corpus challenging his state conviction for robbery, kidnapping, burglary, assault with a deadly weapon, use of a firearm, and possession of cocaine for sale.  Miles's attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that he finds no nonfrivolous issues for review.  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.  Accordingly, we affirm the district court's denial of Miles's habeas petition, and we grant the motion of Guity Dehimy, Esq., to withdraw as counsel of record.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3